Citation Nr: 0740407	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-24 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial increased rating for post-traumatic 
stress disorder with anxiety and depression, evaluated as 
50 percent disabling from January 4, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1965 to 
May 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  In that decision, the RO granted 
service connection for post-traumatic stress disorder (PTSD) 
with anxiety and depression and awarded a total schedular 
rating of 100 percent, effective from March 29, 1989, to 
January 3, 2003, and a 50 percent rating, effective from 
January 4, 2003.  The veteran has perfected a timely appeal 
with respect to the issue of entitlement to a disability 
rating greater than 50 percent, since January 4, 2003, for 
his service-connected PTSD.  


FINDING OF FACT

The veteran's service-connected PTSD with anxiety and 
depression is manifested by some impairment in reality 
testing or communication, suicidal ideation, problems of 
unprovoked irritability, periods of violence, panic attacks 
occurring approximately two or three times a week, 
reclusiveness, anxiety, agitation, crying spells causing 
distress and frustration, short term memory problems, 
depression, feelings of helplessness, poor personal hygiene, 
sleeping problems, hypervigilance, as well as intrusive 
thoughts, flashbacks, and nightmares of combat experiences.  


CONCLUSION OF LAW

The criteria for a total schedular rating of 100 percent for 
the service-connected PTSD with anxiety and depression have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  Without deciding whether 
the notice and development requirements of VCAA have been 
satisfied with regard to the veteran's claim for a disability 
rating greater than 50 percent, effective from January 4, 
2003, for his service-connected PTSD, in the present case, 
the Board concludes that the new law does not preclude the 
Board from adjudicating this issue.  This is so because the 
Board is taking action favorable to the veteran with regard 
to this claim, and a decision at this point poses no risk of 
prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by the January 2003 rating action, the RO 
granted service connection for PTSD with anxiety and 
depression and awarded, for this disability, a 100 percent 
evaluation effective from March 29, 1989, to January 3, 2003 
and a 50 percent evaluation effective since January 4, 2003.  
As the veteran has limited his appeal to his disagreement 
with the assignment of the 50 percent rating for his 
service-connected PTSD with anxiety and depression since 
January 4, 2003, the Board will consider only that aspect of 
the evaluation of his service-connected psychiatric disorder.  

Further, as the present appeal arises from an initial rating 
decision which, in essence, established service connection 
and assigned an initial disability rating, the entire period 
is considered for the possibility of staged ratings.  In 
other words, consideration will be given to the possibility 
of separate ratings for separate periods of time (since 
January 4, 2003) based on the facts found.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

According to the applicable rating criteria, a 50 percent 
evaluation will be assigned with evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).  

A 70 percent evaluation will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Furthermore, a Global Assessment of Functioning (GAF) rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  A GAF score of  31 to 40 is 
illustrative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  A GAF score 
of  41 to 50 is reflective of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of  51 to 60 is illustrative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
61 to 70 is reflective of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well with some meaningful personal 
relationships.  

In the present case, the veteran has consistently asserted 
that his service-connected PTSD with anxiety and depression 
has been more severe than the current 50 percent rating since 
January 4, 2003 indicates.  Specifically, the veteran 
maintains that this service-connected disability is 
manifested by crying spells causing distress and frustration, 
short term memory problems, depression, feelings of 
helplessness, flashbacks and nightmares of combat 
experiences, problems of unprovoked irritability, periods of 
violence, panic attacks occurring approximately two or three 
times a week, and social isolation (with few friends).  
Moreover, in July 2005 and April 2007 statements, the 
veteran's wife explained that the veteran "gets depressed[,] 
. . . wants to hurt himself," often isolates himself from 
others, has a hard time controlling his emotions 
(particularly in light of loud noises), and experiences short 
term memory problems, frustration, and disorientation.  In 
fact, in the July 2005 statement, she expressed her 
observation that the veteran's PTSD "seems to be on the 
increase."  

These statements concerning the veteran's service-connected 
psychiatric pathology involve matters capable of lay 
observation, and are deemed to be competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Such 
descriptions must, however, be considered in conjunction with 
the clinical evidence of record and the pertinent rating 
criteria.  

In this regard, at the VA psychiatric examination conducted 
on January 4, 2003, the veteran complained of nightmares, 
flashbacks, persistent avoidance of stimuli, trouble 
sleeping, irritability, hypervigilance, and exaggerated 
startle response.  However, he also expressed his belief that 
his depression, concentration, and fatigue had significantly 
improved.  Although he had some feelings of detachment from 
others, he also recorded music for his church and a local 
radio station and, for the past three years, had been 
extremely active in his church (where spent 30-40 hours per 
week).  In fact, he described himself as "fairly active . . 
. and lead[ing] a fairly busy life."  

A mental status evaluation was essentially normal except for 
poor hygiene and a restricted affect.  The examiner concluded 
that the veteran's PTSD symptoms were fairly mild and that he 
was "fairly functional" as illustrated by his church 
activities and his interactions with his girlfriend.  
Further, the examiner assigned a GAF score of 65, which is 
reflective of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well with 
some meaningful personal relationships.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  

Based on these evaluation findings, the RO, by the January 
2003 rating action, awarded an initial rating of only 
50 percent for the veteran's service-connected PTSD with 
anxiety and depression since January 4, 2003.  The Board 
finds, however, that records of psychiatric treatment and 
evaluation that the veteran has received since the January 4, 
2003 examination (and that were associated with his claims 
folder after the March 2006 remand) clearly reflect a higher 
level of severity of his service-connected PTSD with anxiety 
and depression.  

In particular, at a VA outpatient treatment session conducted 
in March 2003 just two-and-a-half months after the January 
2003 VA examination, the veteran complained of increased 
nightmares and flashbacks, insomnia, and decreased 
concentration.  The examining psychiatrist observed that the 
veteran's mood was depressed, anxious, and agitated.  The 
examiner assigned a GAF score of 40, which is indicative of 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  See Richard, 
supra.  Moreover, at a VA outpatient treatment session 
conducted approximately one month later in April 2003, the 
veteran described periodic suicidal ideation.  

Subsequent medical records reflect continued and regular 
outpatient treatment for the service-connected PTSD with 
anxiety and depression.  Specifically, these additional 
reports indicate that this disability is manifested by 
intrusive thoughts, nightmares, flashbacks, anxiety, sleeping 
problems, and hypervigilance.  Mental status evaluations 
completed at multiple outpatient treatment sessions through 
March 2007 consistently provided GAF scores of either 45 or 
50, which are reflective of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Richard, supra.  Also of significance is a March 2005 
notation that the veteran has an ongoing problem in which he 
awakens in the middle of night either on the floor next to 
his bed (with no recollection of getting in that position) or 
with bruises on his body (from an unknown source).  

Additionally, according to the most recent medical evidence 
of record, at a September 2007 VA outpatient treatment 
session, the veteran described ongoing PTSD symptomatology to 
include nightmares, flashbacks, reclusiveness, disturbed 
interpersonal relations, and hyper-responsive autonomics 
related to his traumatic Vietnam experiences (including his 
in-service duties as a hot-shell handler).  A mental status 
evaluation was positive for some suicidal ideation and 
"contracts for safety."  The examining psychiatrist 
assigned a GAF score of 40, which is indicative of some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  See Richard, supra.  

In the Board's opinion, the totality of the pertinent 
evidence of record indicates that the relatively mild 
psychiatric symptomatology shown at the January 4, 2003, VA 
examination represented a temporary lull in the severity of 
the veteran's service-connected PTSD with anxiety and 
depression.  Relevant medical reports reflect that, since 
January 4, 2003, this disability has been manifested by 
suicidal ideation, problems of unprovoked irritability, 
periods of violence, panic attacks occurring approximately 
two or three times a week, reclusiveness, anxiety, agitation, 
crying spells causing distress and frustration, short term 
memory problems, depression, feelings of helplessness, poor 
personal hygiene, sleeping problems, hypervigilance, as well 
as intrusive thoughts, flashbacks, and nightmares of combat 
experiences.  Significantly, the GAF scores assigned to the 
veteran's service-connected PTSD with anxiety and depression 
since January 4, 2003, reflect the examiners' findings that 
the veteran is unable to work, is socially isolated, and has 
some impairment in reality testing or communication as a 
result of this disability.  As such, the Board finds that a 
total schedular rating of 100 percent for the veteran's 
service-connected PTSD with anxiety and depression, since 
January 4, 2003, is warranted.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).  


ORDER

A total schedular rating of 100 percent for the 
service-connected PTSD with anxiety and depression, effective 
from January 4, 2003, is granted, subject to the regulations 
governing the award of monetary benefits.  



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


